Citation Nr: 1103538	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to specially adapted housing assistance.

2.  Entitlement to a special home adaptation.

3.  Entitlement to special monthly compensation based on being 
housebound.  

4.  Entitlement to special monthly compensation based on a need 
for aid and attendance.

5.  What rating is warranted for PTSD from September 10, 2003?


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1988 to July 1990, 
and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2004 (PTSD) and June 2007 rating 
decisions by the Winston-Salem, North Carolina Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to a clothing allowance, 
entitlement to increased ratings for right and left lower 
extremity sciatica, and degenerative disc disease; and 
entitlement to an earlier effective date for a grant of 
entitlement to service connection for these disorders have 
been raised by the record.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

The issue of entitlement to special monthly compensation based on 
aid and attendance/housebound is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress 
disorder, rated as 70 percent disabling; degenerative disc 
disease, rated as 40 percent disabling; residuals of a 
laminectomy with right sided sciatica associated with degenerated 
disc disease, L5-S1, rated as 40 percent disabling; and for 
residuals of a laminectomy with left sciatica associated with 
degenerative disc disease, L5-S1, rated as 20 percent disabling.  
His combined schedular rating is 90 percent.  He has been 
assigned a total disability evaluation based on individual 
unemployability due to service connected disorders. 

2.  The Veteran has no single service-connected disability that 
is currently rated as 100 percent disabling, and he is not 
substantially confined to his dwelling and the immediate 
premises.

3.  The Veteran is not entitled to service-connected compensation 
for permanent and total disability due to the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; the loss 
or loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or the loss or loss 
of use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.

4.  The Veteran is not service connected for blindness in both 
eyes with 5/200 visual acuity or less, or for the anatomical loss 
or loss of use of both hands.

5.  Since September 10, 2003, the Veteran's PTSD has not been 
manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing assistance have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.809 (2010).

2.  The criteria for special home adaptation grant have not been 
met.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.809a (2010) 

3.  The criteria for special monthly compensation based on being 
housebound have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.350, 3.352.

4.  The criteria for a disability rating in excess of 70 for 
posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met regarding the posttraumatic stress disorder 
claim.   

With respect to the claims of entitlement to specially adapted 
housing assistance, a special home adaptation grant, and 
entitlement to special monthly compensation pursuant due to a 
need for housebound benefits VA notified the Veteran in February 
2007 of the information and evidence needed to substantiate and 
complete his claims.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).

Specially Adapted Housing/Special Home Adaptation  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the Veteran is entitled to service-connected compensation for 
permanent and total disability due to: 

(1) the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or, 

(2) blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; or, 

(3) the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or, 

(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. 
§ 3.350(a)(2) (2010) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc. in the 
case of the hand, or balance, propulsion, etc., in the case of a 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 inches 
or more.

The Veteran is service connected for PTSD, rated as 70 percent 
disabling; degenerative disc disease, rated as 40 percent 
disabling; post-laminectomy right sided sciatica associated with 
degenerated disc disease, L5-S1, rated as 40 percent disabling 
and post laminectomy left sciatica associated with degenerative 
disc disease, L5-S1, rated as 20 percent disabling.  He also is 
in receipt of a total disability evaluation based on individual 
unemployability due to service connected disorders.

The evidence of record shows that the Veteran does not meet the 
criteria for specially adapted housing or a special home 
adaptation grant based on his service-connected disabilities.  A 
VA physical examination in April 2009 showed that the Veteran was 
able to use a walker for brief periods in the house and was able 
to stand briefly and take one or two steps with the support of 
aid.  The examiner specifically found that the appellant was not 
permanently bedridden, and was able to travel beyond his 
domicile.  The VA examination further demonstrated the strength 
in the knee was 5/5 on the left leg and 4/5 on the right.  
Extension was normal, muscle tone of the legs was normal and 
muscle atrophy was not noted.  The Veteran's spine examination 
report additionally demonstrated normal lower extremity nerve 
sensation.  Such findings are not commensurate with a finding of 
loss of use of the lower extremities due to a service connected 
disorder.  
In order for the Veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home adaptation, 
he must be entitled to service connected compensation for a 
permanent and total disability that (1) is due to blindness in 
both eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands. 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.  Service connection has not been 
granted for blindness, nor is service connection in effect for 
the loss of use of either hand.  Thus, entitlement to benefits 
under the provisions of 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a 
cannot be granted.  The claim is denied.
The medical evidence set forth above does not provide the 
critical missing elements necessary to grant the claim.  The 
appellant is not service connected for blindness in either eye; 
and while he suffers from sciatica, this disability has not 
caused complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Neither upper extremity is service 
connected for any disorder.  Thus, while the Board acknowledges 
the Veteran's difficulty functioning with his walker and 
wheelchair, these limitations do not meet the statutory criteria 
for the benefit he seeks.  Further, the medical evidence of 
record notes no service-connected organic disease or injury, the 
residual of which so affects his balance or propulsion to 
preclude locomotion without the aid of braces, etc.  Thus, the 
preponderance of the evidence is against the Veteran's claims.  
38 C.F.R. § 3.809, 3.809a.


Special monthly compensation based on being housebound
The regulations provide additional compensation on the basis of 
being housebound where the veteran (1) has, in addition to a 
single, permanent service-connected disability rated 100 percent 
disabling, additional service-connected disability or 
disabilities independently evaluated as 60 percent or more 
disabling which are separate and distinct from the 100 percent 
service-connected disability and involving different anatomical 
segments or bodily systems; or, (2) is permanently housebound by 
reason of service- connected disability or disabilities. A 
veteran will be considered housebound where the evidence shows 
that, as a direct result of his service-connected disability or 
disabilities, he is substantially confined to his dwelling and 
the immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).
Regarding the criteria necessary for housebound status, the 
Veteran does not have a single, permanent service-connected 
disability rated or ratable at 100 percent disabling and 
additional service-connected disability or disabilities 
independently valued as 60 percent or more disabling.  Therefore, 
he does not meet the legal criteria for payment of compensation 
at the housebound rate under that criterion.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). Additionally, the evidence 
does not show that his service- connected disabilities result in 
his being housebound.  At his April 2009 VA examination the 
Veteran was specifically found not to be restricted to his 
domicile.  This demonstrates that the Veteran is not confined to 
his home.  As such, the claim must be denied.
The Board considered the doctrine of reasonable doubt while 
deciding the Veteran's appeal; but as the preponderance of the 
evidence is against his claims, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Posttraumatic Stress Disorder-Increased Ratings Laws and 
Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, multiple 
(staged) ratings may be assigned for different periods of time 
during the pendency of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Regulations establish a General Rating Formula for rating 
psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular symptoms.  
The use of the phrase "such as" in 38 C.F.R. § 4.130, however, 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV).

With regard to psychiatric disorders, regulations provide that 
the frequency, severity, and duration of psychiatric symptoms 
must be considered as well as the length of, and the veteran's 
ability to adjust during, periods of remission.  The evaluation 
assigned must be based on all the evidence of record that bears 
on occupational and social impairment and not merely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126(a).  Finally, the evaluation 
assigned to a psychiatric disorder depends on the occupational 
and social impairment actually caused by psychiatric symptoms.  
38 C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which addresses 
posttraumatic stress disorder, a 70 percent evaluation is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful situations (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is in order when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; danger of hurting 
self or others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, occupation, or own name.  Id.

The Global Assessment of Functioning scale is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (quoting DSM-IV).  Scores 
ranging from 41 to 50 reflect "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job)."  

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When an 
analysis of the first two steps reveals that the rating schedule 
is inadequate to evaluate a claimant's disability picture and 
that picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran asserts that he is entitled to a 100 percent 
disability evaluation for his PTSD.  For the reasons discussed 
below, the Board disagrees.  

The Veteran underwent an initial VA examination for PTSD in 
October 2004.  During his examination the Veteran reported that 
he had not worked since 2001 due to back problems.  He further 
explained that he had been fired from several jobs, stating that 
he did not like being told what to do and indicating that this 
began in basic training.  It was noted that the Veteran had been 
married for ten years and had two children.  The Veteran denied 
suicidal intent.  

Mental status evaluation revealed that the Veteran was alert and 
well-oriented who provided information in a relevant manner with 
normal speech, thought and communication processes.  The Veteran 
had experienced sleep disturbances to the point of taking 
multiple sleep aids a night.  Nightmares and isolative behavior 
were reported as was avoidance of crowds.  A global assessment 
score of 45 was provided. 

A private October 2004 psychological evaluation in conjunction 
with the Veteran's claim for Social Security benefits noted that 
the Veteran had good hygiene, was cooperative and was in good 
contact with reality.  Sleep disturbance as well as isolative 
behavior and paranoia were noted.  It was reported that the 
Veteran had some psychotic experiences due to PTSD and memory was 
intact.  The Veteran was noted as capable of handling his 
activities of daily living.  

A February 2005 VA medical center treatment note reported that 
the Veteran denied recent suicidal and homicidal ideation, 
hallucinations and delusions.  He reported a desire to see his 
kids grow up, and that his PTSD symptoms were "fairly good."  A 
global assessment of functioning score of 45 was provided.  

The Veteran was noted as better managing his PTSD symptoms in a 
May 2005 VA treatment note.  

A VA examination conducted in May 2005 noted the Veteran's report 
that his symptoms were worse and included interrupted sleep, 
nightmares on a daily basis, hypervigilance, avoidance of crowds, 
exaggerated startle response and a short temper.  He reported 
having one friend and occasional intrusive thoughts.  Mental 
status examination revealed the appellant to be alert and 
cooperative.  He answered questions in a friendly and outgoing 
manner.  There was no evidence of any loose associations, or 
flight of ideas.  Insight and judgment were adequate.  There were 
no delusions or hallucinations.  The examiner diagnosed 
posttraumatic stress disorder and assigned a global assessment of 
functioning score of 51.

June 2006 statements from the Veteran and his wife, respectively, 
noted that the appellant had a short temper.  The Veteran's wife 
stated that her husband was "evil" (sic) and that she was 
afraid he would kill someone.  She stated that it had been 
suggested that the Veteran live in an assisted living facility.  
The Veteran reported in his statement that he became angry when 
given orders and related an event in which he became angry with a 
fifteen year old to the point of hitting the boy with his car 
door and putting a gun in his face.

During the Veteran's July 2008 PTSD examination he reported 
having nightmares and intrusive thoughts.  Suicide attempts and 
panic attacks were denied.  Homicidal intent was denied.  He 
stated that he had no friends and spent a lot of time listening 
to music.  He reported going to church occasionally.  He noted 
that he had limited recreational and leisure pursuits.  He 
reported that he was on Social Security disability due to a back 
disorder.  

Mental status evaluation revealed no loose associations of flight 
of ideas, bizarre motor movements and tics were not found.  The 
Veteran's mood was calm and his affect was appropriate.  There 
was no impairment of thought processes or communication.  There 
were no delusions, hallucinations, ideas of reference or 
suspiciousness.  The Veteran was oriented and his memory was 
adequate.  Insight, judgment and intellectual capacity were noted 
as adequate.  The Veteran was given a global assessment score of 
49.  Psychiatric symptoms were described as anxiety, sleep 
disturbance, irritability, difficulty getting along with others 
and sadness.  These symptoms were reported as resulting in 
moderately severe impairment of social functioning.  

The evidence of record shows the Veteran has reported serious 
symptoms and has been unemployed since the beginning of the 
period on appeal.  Significantly, the record shows that the 
appellant is unemployed due to a back disorder, not due to 
posttraumatic stress disorder.  Indeed, a review of the Social 
Security Administration award shows that benefits were granted 
because of degenerative disc disease and hypertension.  
Posttraumatic stress disorder was not noted as a disabling 
disorder.  Considering the Veteran's subjective reports as well 
as the medical evidence of record, the Board finds that his 
overall disability picture appears consistent with the criteria 
for a 70 percent evaluation.  That is, there was evidence of 
occupational and social impairment with deficiencies in work, 
family relations, judgment, thinking, and mood.  The disability 
picture, however, did not meet or more nearly approximate the 
criteria for a schedular 100 percent evaluation.  
In making this determination, the Board notes that although the 
Veteran was unemployed, this was at least in part due to his 
physical limitations.  See October 2004, VA examination.  
Further, while the record reports occasional suicidal ideation, 
some psychotic experiences and an isolated period of violence as 
reported by the Veteran, the evidence simply has not shown 
symptoms akin to persistent danger of hurting himself or others.  
Additionally, while the evidence has shown trouble performing 
activities of daily living this is due to his musculoskeletal 
disabilities rather than posttraumatic stress disorder.  

The Board acknowledges further the Veteran's wife's assertion 
that a assisted living facility was suggested but the evidence of 
record does not demonstrate that a medical professional suggested 
such a facility as due to the Veteran's PTSD symptoms.  The 
evidence preponderates against finding symptoms approximating a 
gross impairment in thought processes or communication persistent 
delusions or hallucinations, grossly inappropriate behavior, an 
disorientation to time or place or memory loss for the names of 
close relatives, occupations or name.  

Regarding the Veteran's global assessment of functioning scores, 
the Veteran's scores have evidenced serious symptoms but have not 
shown a consistent impairment in reality testing or communication 
that might warrant 100 percent disability rating.

Accordingly, taking the whole of the evidence into consideration, 
the Board finds that a 70 percent rating most nearly approximates 
the demonstrated symptomology throughout the period on appeal.  

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  The rating 
criteria for posttraumatic stress disorder, however, fully 
describe the Veteran's disability level and symptomatology.  
Thus, as the Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate, 
and no referral for extraschedular evaluation is required.  Id.


ORDER

Entitlement to specially adapted housing assistance is denied.

Entitlement to special home adaptation is denied.

Entitlement to special monthly compensation based on being 
housebound is denied.

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder  is denied.


REMAND

The Veteran contends that his service-connected disabilities have 
rendered him so helpless as to require the aid and attendance of 
another person.  In various statements both he and his wife have 
asserted that the Veteran is no longer capable of taking care of 
himself without constant aid.  The April 2009 VA examiner noted 
that the Veteran was not bedridden or hospitalized, and he could 
travel beyond his domicile with assistance.  The examiner stated 
that the Veteran was chair or wheelchair confined and could 
occasionally walk briefly in the house with a walker.  The 
Veteran reported he was unable to bathe or dress himself.

The Board acknowledges the demonstrated limitations but finds 
that the evidence is inadequate to determine whether the Veteran 
requires the regular aid and attendance of another person such 
that he is unable to protect himself from the hazards or dangers 
incident to his daily environment.  See 38 C.F.R. § 3.352.  Where 
there is a claim for disability compensation but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
Department of Veterans Affairs examination will be authorized.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  A new examination 
is in order to develop the issue and determine whether the 
Veteran requires regular aid in his activities of daily living.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate action 
to secure any pertinent private or VA medical 
records which have not been previously 
secured for inclusion in the claims file 
which date since April 2009.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The Veteran  must then be given an 
opportunity to respond.

2.  Thereafter, the AMC/RO should schedule 
the Veteran for a VA examination in 
accordance with the latest AMIE worksheet 
which pertains to the question of entitlement 
to aid and attendance benefits.  The examiner 
must review the claims folder and any 
additional evidence secured prior to 
completion of the examination report.  The 
examiner must opine whether the Veteran is so 
helpless as to require the regular aid and 
attendance of another person.  The physician 
must also opine whether but for the regular 
aid and attendance of another, the Veteran 
would be so helpless secondary to his 
service-connected disabilities as to be in 
need of regular aid and attendance.  

A detailed rationale must be provided for any 
opinion offered.  The examiner is requested 
to provide a copy of his/her curriculum 
vitae.

3.  The Veteran must be advised that the 
failure to report for a scheduled VA 
examination without good cause shown will 
have adverse effects on his claim, as this is 
a reopened claim.  See 38 C.F.R. § 3.655(b).

4.  After the above is completed, the RO 
should readjudicate the claim on appeal.  If 
the benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


